Case 2:19-cv-11755-CCC-MF Document 103 Filed 12/23/19 Page 1 of 1 PageID: 2496



 Liza M. Walsh
 Marc Haefner
 Christine I. Gannon
 WALSH PIZZI O’REILLY FALANGA LLP
 Three Gateway Center
 100 Mulberry Street, 15th Floor
 Newark, New Jersey 07102
 (973) 757-1100
 Attorneys for Plaintiffs Immunex Corporation
 and Amgen Manufacturing, Limited

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

    IMMUNEX CORPORATION; AMGEN                          Civil Action No. 19-11755 (CCC/MF)
    MANUFACTURING, LIMITED; and
    HOFFMANN-LA ROCHE INC.;
                                                             NOTICE OF WITHDRAWAL
                    Plaintiffs,

            v.

    SAMSUNG BIOEPIS CO., LTD.,                                    Electronically Filed

                    Defendant.


        PLEASE TAKE NOTICE that Colleen M. Maker of the law firm Walsh Pizzi O’Reilly

 Falanga LLP withdraws her appearance on behalf of Plaintiffs, Immunex Corporation and Amgen

 Manufacturing, Limited (collectively, “Immunex”), in the above captioned matter and request

 removal from electronic notification.

        PLEASE TAKE FURTHER NOTICE that Immunex will continue to be represented by

 Walsh Pizzi O’Reilly Falanga LLP and Sidley Austin LLP and that Liza M. Walsh has been duly

 and properly designated by the Court as the “lead attorney to be noticed” on behalf of Plaintiff for

 purposes of the Case Management/Electronic Filing System.

                                                      WALSH PIZZI O’REILLY FALANGA LLP

 Dated: December 23, 2019                             s/Liza M. Walsh
                                                      Liza M. Walsh
